ORDER
PER CURIAM.
Defendant was charged by indictment with one count of murder in the first degree, section 565.020, RSMo 1994, two counts of assault in the first degree, section 560.050, and three counts of armed criminal action, section 571.015. The jury convicted defendant on all counts and he was sentenced to life without eligibility for probation or parole for murder in the first degree, fifteen years for each count of assault in the first degree and thirty years for each count of armed criminal action. The sentences were to run consecutively. Defendant appeals from the judgment on his conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).